 

SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT (the “Settlement Agreement”) dated as of January
24,2019 is made and entered into by and between:

 

(i) ADVANTAGE CAPITAL FUNDING (“Advantage”) and ARGUS CAPITAL FUNDING, LLC
(“Argus” collectively with Advantage, the “Judgment-Creditors”) on the one hand;
and

 

(ii) METLER & MICHAEL INC., VIVOS ACQUISITIONS, LLC, M&M MEDIA SOLUTIONS, INC.,
THE MASLOW MEDIA GROUP, INC., HEALTHCARE RESOURCE NETWORK, LLC DBA HEALTHCARE
RESOURCE NETWORK, ALLIANCE MICRO, INC., 360 IT PROFESSIONALS, INC. DBA 360 IT
PROFESSIONALS, US IT SOLUTIONS, INC. DBA US IT SOLUTIONS, NAVEEN DOKI AND SILVUA
VALLERU (collectively, the “Judgment-Debtors” together with the
Judgment-Creditors, the “Parties” and each, a “Party”) on the other.

 

RECITALS

 

WHEREAS, on or about December 15,2017, Argus as buyer entered into an Agreement
for the Purchase and Sale of Future Receipts with sellers: Metler & Michael Inc,
M&M Media Solutions, Inc., The Maslow Media Group, Inc., Healthcare Resource
Network, LLC, and Alliance Micro, Inc., as subsequently amended and restated on
or about August 27, 2018, to include the additional sellers, Vivos Acquisitions,
LLC, 360 IT Professionals Inc. and US IT Solutions Inc., with personal
guarantees of performance and confessions of judgment of Naveen Doki and Silvija
Valleru (collectively, the “Argus & Metier Agreement”);

 

WHEREAS, on or about July 5,2018, Advantage as buyer entered into an Agreement
for the Purchase and Sale of Future Receipts with sellers: The Maslow Media
Group, Inc., Healthcare Resource Network, LLC, Alliance Micro, Inc., Metler &
Michael Inc., 360 IT Professionals Inc., and US IT Solutions, as subsequently
amended and restated on or about August 27,2018, to include the additional
seller, Vivos Acquisitions, LLC, with personal guarantees of performance and
confessions of judgment of Naveen Doki and Silvija Valleru (collectively, the
“Advantage & Maslow Agreement”);

 

WHEREAS, on or about July 5,2018, Advantage, as buyer, entered into an Agreement
for the Purchase and Sale of Future Receipts with Sellers: Healthcare Resource
Network, LLC, The Maslow Media Group, Inc., Alliance Micro, Inc., Metler &
Michael, Inc., 360 IT Professionals Inc, and US IT Solutions, Inc., as
subsequently amended and restated on or about August 27,2018, to include the
additional sellers, Vivos Acquisitions, LLC and M&M Media Solutions, Inc., with
personal guarantees of performance and confessions of judgment of Naveen Doki
and Silvija Valleru (collectively, the “Advantage & HCRN Agreement”);

 

WHEREAS, upon default, a Judgment by Confession in the amount of $124,081.25,
and assigned the index number 120143-2018, was entered by the Ontario County
Clerk, jointly and severally, against the Judgment-Debtors who were parties to
the Argus & Metler Agreement (the “First Judgment”);

 

[ex10-6_001.jpg]

 

   

 

 

WHEREAS, upon default, a Judgment by Confession in the amount of $533,468,93,
and assigned the index number 120140-2018, was entered by the Ontario County
Clerk, jointly and severally, against the Judgment-Debtors who were parties to
the Advantage & Maslow Agreement (the “Second Judgment”);

 

WHEREAS, upon default, a Judgment by Confession in the amount of $587,108.64,
and assigned the index number 120141-2018, was entered by the Ontario County
Clerk, jointly and severally, against the Judgment-Debtors who were parties to
the Advantage & HCRN Agreement (the “Third Judgment” collectively with the First
Judgment and the Second Judgment, the “Judgment”); and

 

WHEREAS, the Parties to this Settlement Agreement desire to settle and resolve
this action and all other outstanding issues between and among them as set out
herein.

 

NOW, THEREFORE, in consideration of the foregoing, the Parties hereto agree and
covenant as follows:

 

1. Recitals; Appendices. The foregoing recitals and all appendices, attachments,
exhibits and schedules to this Settlement Agreement are incorporated herein by
this reference.

 

2. Settlement.

 

2.1. The Parties hereby agree to settle and resolve this action and all other
outstanding issues between and among them in accordance with the following
terms:

 

(i) The Judgment-Debtors shall pay the Judgment-Creditors the sum of $537,991.55
(the “Direct Amount”) via the wire instructions set forth in Appendix I attached
hereto, in accordance with the schedule provided in Appendix II attached hereto
(the “Payment Schedule”).

 

(ii) The Judgment-Debtors shall fully indemnify the Judgment-Creditors in the
event that the Judgment-Creditors are unable to collect any restrained funds
under this Section 2 and/or against loss due to and/or in the event of legal
action for funds collected or anticipated to be collected by the
Judgment-Creditors from the following Judgment-Debtors’ accounts:

 

(a) AT&T Inc. (“AT&T”), from which the sum of $390,673.61 was collected by the
Judgment- Creditors;

 

(b) MetLife Insurance Co., from which the sum of $5,906.75 was collected;

 

(c) a restrained Bank of America, N.A. account, from which the sum of
$200,000.00 is due to be paid to the Judgment-Creditors under the Direction
Letter attached hereto as Appendix III to be signed by the Judgment-Debtors,
following mutual agreement among the Judgment-Debtors, the Judgment-Creditors
and other creditors of the Judgment-Debtors;

 

(d) a restrained Wells Fargo Bank, N.A. account, from which the sum of
$24,840.29 is due to be paid to the Judgment-Creditors under the Conditional
Release attached hereto as Appendix IV to be signed by the Judgment-Debtors,
following mutual agreement between the Judgment-Debtors and the
Judgment-Creditors; and

 

[ex10-6_001.jpg]

 

  2 

 

 

(e) a restrained SunTrust Bank Inc. account, from which die sum of $131,094.02
was collected by the Judgment-Creditors. (Section 2.1 (ii)(a), 2.1 (ii)(b), 2.1
(ii)(c), 2(ii)(d), 2.1 (ii)(e) and Section 2.2, collectively, the “Hold Funds”
together with the Direct Amount, the “Settlement Amount”).

 

2.2. Notwithstanding anything to the contrary herein, the Judgment-Debtors agree
to fully indemnify the Judgment-Creditors against loss of any funds already
collected or anticipated to be collected by the Judgment-Creditors on account of
the legal proceedings before the New York Supreme Court in the County of Monroe,
assigned index number E2018007987 instituted by Healthcare Resource Network, LLC
and LE Finance, LLC against the other Judgment-Debtors, the Judgment-Creditors
and others (the “HCRN Case”), as well as in respect of any other proceedings
related to the funds under Section 2.1 and 2.2 above, in any jurisdiction.

 

2.3. In the event there is a clawback on or non-receipt of a portion of or the
entire Hold Funds and the indemnity is called upon by the Judgment-Creditors in
writing in accordance with the notice terms of Section 10 herein below, payments
by the Judgment-Debtor of the lost or non-received Hold Funds due to the
Judgment-Creditors would begin no sooner than at the conclusion of the
Judgment-Debtors’ payment of the Direct Amount stipulated in Section 2.1 (i)
under the Payment Schedule, in monthly installments in the amount of $30,000 per
month to be paid on the last Business Day (as defined below) of each month,
until the entire lost or non-received Hold Funds are recouped. For the avoidance
of doubt, in the event a clawback or non-receipt of any Hold Funds occurs any
time after the timeframe specified under the Payment Schedule, and the indemnity
is called upon in writing by the Judgment-Creditors in accordance with the
notice terms of Section 10 herein below, payment of the lost or non-received
Hold Funds in monthly installments as stipulated above, shall begin at the end
of the month in which the Judgment-Creditors gave notice to the
Judgment-Debtors. “Business Day” means Monday through Friday, not including
federal or state holidays.

 

2.4. Subject to the terms of Section 2.2 and 2.3. above, the Judgment-Creditors
shall grant the Judgment-Debtors a conditional release in respect of all Hold
Funds under Section 2.1 (ii) above, which it anticipates to collect.

 

2.5. For the avoidance of doubt, the execution of this Agreement shall not be
complete until the Direction Letter and Conditional Release under Appendix III
and Appendix IV are fully executed and sent to the Judgment-Creditors.

 

3. Representation and Warranties. [Intentionally Omitted]

 

4. Release of Holds. The Judgment-Creditors upon receipt of (i) a Direction
Letter signed by Naveen Doki and Silvija Valleru instructing Bank of America,
N.A., to direct $200,000.00 from contested bank accounts to Judgment-Creditors,
and (ii) a Conditional Release signed by Naveen Doki and Silvija Valleru
instructing Wells Fargo Bank, N.A. to direct $24,840.29 from its bank account to
Judgment-Creditors or its agent, Judgment-Creditors will send a release to all
Restraining Notice and UCC lien notice recipients, releasing Judgment-Creditors’
claims against any funds being held by the recipients.

 

[ex10-6_001.jpg]

 

  3 

 

 

5. Forbearance. Upon execution of this Settlement Agreement, the
Judgment-Creditors shall take no further action on the three (3) Judgments
referenced above; provided, however, the Judgment-Debtors shall forbear from
taking further action on the Judgments until the entire Settlement Amount is
paid and is uncontested; provided, further, however, upon a failure or default
in payment by the Judgment-Debtors of the outstanding Settlement Amount when due
in accordance with the terms of this Settlement Agreement, a ten (10) days grace
period is permitted on the receipt of the funds, and thereafter, upon failure of
receipt, the Judgment- Creditors have a right to proceed on the Judgment
amounts, less all sums paid hereunder, plus interest and costs, without further
notice.

 

6. Stipulation. The Judgment-Debtors stipulate to the propriety, legality and
enforceability of the First Judgment, Second Judgment, Third Judgment and the
accuracy of the First Judgment, Second Judgment, Third Judgment as of the date
of entry of the applicable judgment, as well as the propriety, sufficiency, and
legality of the Levy and Enforcement Documents, and hereby waive any and all
claims, defenses and counterclaims that could be asserted in this or any other
action, including any and all jurisdictional defenses and debt collection
practice statutes.

 

7. Release. Judgment-Debtors, and their respective predecessors, successors,
affiliates, parents, subsidiaries, and assigns, along with Judgment-Debtors’
shareholders, principals, members, owners, directors, managers, officers,
agents, affiliates, and representatives, hereby fully and finally release,
acquit and forever discharge Judgment-Creditors, their respective predecessors,
successors, affiliates, parents, subsidiaries, and assigns, along with Judgment-
Creditors’ shareholders, principals, members, owners, directors, managers,
officers, agents, attorneys, and representatives, of and from any and all
actions, causes of action, torts, intentional acts, claims, demands,
controversies, disputes, liabilities, obligations, debts, liens, damages, costs,
losses, attorneys’ fees, expenses and compensation, of every nature whatsoever,
whether known or unknown, from the beginning of time up to and through the date
of the full execution and exchange of this Agreement, including, but not limited
to, those that could have been raised in this action and or any other related
action such as any claims concerning successfully collected funds already
obtained or received from the Judgment-Debtors or die Judgment- Debtors’
accounts by Judgment-Creditors in relation to Judgment-Creditors’ efforts and
attempts at recouping the sums under the Judgments.

 

8. Full Effect. The Parties agree to make, execute and deliver any and all
additional or other documents or papers reasonably deemed necessary by either
Party, prepared at the expense of such Party and reasonably acceptable to the
other Party, in order to give full effect of this Settlement Agreement.

 

9. Modification. This Settlement Agreement may not be modified, except by a
written agreement, executed by the Parties.

 

[ex10-6_001.jpg]

 

  4 

 

 

10. Notice. All notices under this Settlement Agreement shall be in writing, and
shall be deemed given (a) when personally delivered, or (b) when sent by
confirmed telecopy or other electronic means such as e-mail, or (c) five (5)
days after being sent by prepaid certified or registered mail to the address of
the Party to be given notice as set forth below or such other address as such
Party last provided to the other by written notice.

 

(i) Address of Judgment-Creditors:

 

104 East 25th Street, 10th Floor, New York, NY 10010

E-mail: sam@thomsonollunga.com

 

(ii) Address of Judgment-Debtors:

 

 

 

11. Governing Law. This Settlement Agreement shall be construed in accordance
with the laws of the State of New York, without regard to conflict of laws
principals. The Parties agree that the Supreme Court and Civil Court of the
State of New York, County of ONTARIO, shall be a proper venue and jurisdiction
for any action brought by either Party relating to this Settlement Agreement.

 

12. Successors and Assigns. This Settlement Agreement shall be binding upon the
Parties hereto, their heirs, personal representatives, administrators, trustees,
executors, successors, subsidiaries, affiliates and assigns.

 

13. Obligations Under the Settlement Agreement. Nothing in this Settlement
Agreement releases or shall be deemed to release any Party from any violation of
any provision of this Settlement Agreement and any contemporaneous agreements
between the Parties, once they become effective, and each Party is entitled to
enforce the obligations hereunder and thereunder.

 

14. Counterparts. This Settlement Agreement may be signed in counterparts and
facsimile/electronic signatures shall be deemed originals for all purposes.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

[ex10-6_001.jpg]

 

  5 

 

 

AGREED AND ACCEPTED:

 

METLER & MICHAEL INC.,

VIVOS ACQUISITIONS, LLC,

M&M MEDIA SOLUTIONS, INC.,

THE MASLOW MEDIA GROUP, INC.,

HEALTHCARE RESOURCE NETWORK, LLC DBA HEALTHCARE RESOURCE NETWORK,

ALLIANCE MICRO, INC.,

360 IT PROFESSIONALS, INC. DBA 360 IT PROFESSIONALS,

US IT SOLUTIONS, INC. DBA US IT SOLUTIONS

 

[ex10-6_002.jpg] 

  6 

 

 

APPENDIX II
PAYMENT SCHEDULE

 

   Date   Payment Amount  1.   January 31,2019   $54,748.94  2.   February
28,2019   $54,748.94  3.   March 29,2019   $54,748.94  4.   April 30,2019  
$154,748.94  5.   May 31,2019   $54,748.94  6.   June 28,2019   $54,748.94  7. 
 July 31,2019   $54,748.94  8.   August 30,2019   $54,748.97         
$537,991.55 

 

[ex10-6_003.jpg]

 

  7 

 

 

APPENDIX III

DIRECTION LETTER FOR BANK OF AMERICA, N.A. ACCOUNT FUNDS

 



  8 

 

 

VIA EMAIL

 

Bank of America, N.A.

 

Re: MASLOW MEDIA GROUP. INC / MELTER & MICHAEL, INC.

D/B/A MEDIA SOLUTIONS/US IT SOLUTIONS. INC/360 IT

PROFESSIONALS, INC. and NAVEEN DOKI end SILVIJA

VALLERU (“debtors”)

 

To whom it may concern:

 

The undersigned, Marcella G. Rabinovich, Esq. on behalf of Mzeed, Inc. (“MZD”)
and Richmond Capita] Group, LLC (“RCG”), Ariel Bouskila, Esq. on behalf of GTR
Source, LLC “GTR”), and Juliet Gobler on behalf of Advantage Capital Funding
(“Advantage”), hereby direct Bank of America, NA (“Bank”) to expeditiously send:

 

$200,000.00 of the funds currently being held in debtors bank accounts to
Thomson Ollunga LLP c/o Advantage, at 750 Third Avenue, 9th Floor, New York, NY
10017; and

 

$228,000.00 of the funds currently being held in debtors bank accounts to The
Law Offices of Marcella G. Rabinovich, Esq., PLLC c/o MZD, at 110 Wall Street,
New York, NY 10005.

 

$228,000.00 of the finds currently being held in debtors bank accounts to
Berkovitch & Bouskila, PLLC c/o GTR, at 1330 6th Ave, Suite 600B, New York, NY
10019.

 

These payments are made as part of outstanding debts. Upon the issuance of the
foregoing funds to Advantage, MZD, and GTR all restraints, executions and levies
on this or any other account held by or in the name of the debtors MASLOW MEDIA
GROUP, INC / MELTER & MICHAEL, INC. D/B/A MEDIA SOLUTIONS/ US IT SOLUTIONS, INC7
360 IT PROFESSIONALS, INC., NAVEEN DOKI and SILVIJA VALLERU, are to be lifted
immediately.

 

[ex10-6_007.jpg]



 



  9 

 

 



[ex10-6_005.jpg] 

 



  10 

 

 

APPENDIX IV

CONDITIONAL RELEASE FOR WELLS FARGO BANK, N.A. ACCOUNT FUNDS

 

 

 

[ex10-6_009.jpg]

 



  11 

 

 



[ex10-6_008.jpg] 

 

   

 

 

 

